29 F.3d 628
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.Evelyn Mary SHIRE, Appellant,v.Thelma GRANDISON;  Jay Nixon, Attorney General of the Stateof Missouri, Appellees.
No. 93-4102.
United States Court of Appeals,Eighth Circuit.
Submitted:  July 22, 1994.Filed:  July 28, 1994.

Before BOWMAN, MAGILL, and HANSEN, Circuit Judges.
BOWMAN, Circuit Judge.


1
Evelyn Mary Shire, a Missouri prisoner serving a life sentence on a conviction of second-degree murder, appeals the denial by the District Court1 of her 28 U.S.C. Sec. 2254 petition for a writ of habeas corpus.  For reversal, Shire argues that she is entitled to habeas relief on the following claims, all of which the District Court considered and rejected on the merits:  (1) that the trial court erred in failing to strike venireperson Laura Hough for cause;  (2) that the trial court erred in permitting the testimony of Shire's divorce attorney Jack Miller;  (3) that the trial court erred in failing to admit into evidence Shire's exhibit 175, her diary;  (4) that the trial court erred in giving an instruction defining reasonable doubt;  and (5) that her trial counsel was ineffective in failing to call Wayne McKay and Virginia Street as witnesses.


2
Having carefully considered Shire's appeal, we conclude that no error of law appears, that the District Court correctly denied Shire's petition for federal habeas relief, and that an opinion would lack precedential value.  Accordingly, we affirm the decision of the District Court without further discussion.


3
AFFIRMED. See 8th Cir.  R. 47B.



1
 The Honorable Russell G. Clark, Senior United States District Judge for the Western District of Missouri